Citation Nr: 1209626	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the reduction for service-connected status-post arthroscopy of the right knee, with partial lateral meniscectomy and posterolateral corner reconstruction, from 20 percent to 10 percent, effective from June 1, 2006, was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from September 1990 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California, in which the RO assigned a temporary 100 percent evaluation under Paragraph 30 for convalescence following surgery of the right knee, from December 13, 2005 to March 31, 2006.  The RO further noted that from April 1, 2006, a noncompensable disability rating was warranted for the Veteran's service-connected right knee disability.

In April 2006, the Veteran filed a notice of disagreement (NOD) in which he requested an extension of his temporary total rating.  Specifically, he maintained that because his convalescent period was extended until May 31, 2006, it followed that his temporary 100 percent rating should be extended until May 31, 2006.  The Veteran also disagreed with the noncompensable evaluation assigned to his right knee disability.  A statement of the case (SOC) was issued in February 2007.  In the SOC, the RO extended the Veteran's temporary 100 percent evaluation under Paragraph 30 for convalescence following right knee surgery, from March 31, 2006 to May 31, 2006.  The RO noted that the extension constituted a full grant of benefits sought on appeal and that the appeal was considered satisfied with respect to that issue.  The RO further concluded that effective June 1, 2006, a 10 percent rating was warranted for the Veteran's service-connected right knee disability.  In March 2007, the Veteran filed a substantive appeal (VA Form 9), in which he continued to express disagreement with the assigned disability rating for his right knee disability.  

In February 2010, while sitting at the RO in San Diego, California, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the Veteran's claims folder.



In a January 2011 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected right knee disability.  The Veteran appealed the January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of VA, filed an Appellee's Motion For Remand (Motion), dated in August 2011.  In an Order, dated in September 2011, the Court granted the Motion, vacated the Board's January 2011 decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Motion.  Copies of the Court's Order and the Motion have been placed in the claims file.

In the August 2011 Motion, it was noted that the Board had failed to address the provisions of 38 C.F.R. § 3.344, with regard to the propriety of the reduction of the rating for the Veteran's right knee disability.  In this regard, given that this appeal was initiated when the RO reduced the disability rating for the Veteran's service-connected right knee disability from 20 to 10 percent disabling, effective from June 1, 2006, the issue on appeal has been characterized as set forth on the title page of this decision.

The issue of entitlement to service connection for depression, secondary to the service-connected right knee disability, has been raised by the record [see Hearing Transcript], but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT   

1.  In the February 2007 SOC, the RO extended the Veteran's temporary 100 percent evaluation under Paragraph 30 for convalescence following right knee surgery; thus, the Veteran was assigned a temporary 100 percent rating under Paragraph 30 for the period of time from December 13, 2004 to May 31, 2006; prior to December 13, 2004, the Veteran was receiving a 20 percent disability rating for his service-connected right knee disability.  

2.  In the February 2007 SOC, the RO also concluded that effective June 1, 2006, a 10 percent rating was warranted for the Veteran's service-connected right knee disability; thus, the RO reduced the rating for the right knee disability from 20 to 10 percent disabling, effective from June 1, 2006.  

3.  The reduction of the rating for the service-connected right knee disability from 20 to 10 percent disabling, effective from June 1, 2006, was made without consideration of pertinent law and regulations.


CONCLUSION OF LAW

The February 2007 SOC, insofar as it pertains to the RO's decision to reduce the rating for the Veteran's service-connected right knee disability from 20 to 10 percent, effective from June 1, 2006, is void ab initio.  38 C.F.R. §§ 3.105, 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


B. Analysis

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The veteran must also be informed that he/she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

The Board also notes that in certain rating reduction cases, VA benefits recipients are to be afforded greater protections set forth in 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction. In such cases the provisions of 38 C.F.R. § 3.344(a), (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

Thus, for disabilities that have continued for five years or more, as in the instant case, the issue is whether material improvement in a veteran's disability was demonstrated in order to warrant a reduction in such compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In such cases examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions.  38 C.F.R. § 3.344(a).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown supra, 5 Vet. App. at 421; see also Kitchens (holding that when a RO reduces a veteran's disability rating without observing the applicable VA regulations, the reduction is void ab initio).

In a May 1997 rating action, the RO granted service connection for the residuals of a medial collateral ligament strain of the right knee.  The RO assigned a 20 percent disability rating, effective from September 12, 1996, for the Veteran's service-connected right knee disability.  

In September 2005, the Veteran requested that his service-connected right knee disability be reevaluated for a higher rating.

By an April 2006 rating action, the RO assigned a temporary 100 percent evaluation under Paragraph 30 for convalescence following surgery of the right knee, from December 13, 2005 to March 31, 2006.  The RO also recharacterized the Veteran's service-connected right knee disability as status-post arthroscopy of the right knee, with partial lateral meniscectomy.  In addition, the RO noted that from April 1, 2006, a noncompensable disability rating was warranted for the Veteran's service-connected right knee disability.  

In April 2006, the Veteran filed an NOD in which he requested an extension of his temporary total rating.  Specifically, he maintained that because his convalescent period was extended until May 31, 2006, it followed that his temporary 100 percent rating should be extended until May 31, 2006.  The Veteran also disagreed with the noncompensable evaluation assigned to his right knee disability.  An SOC was issued in February 2007.  In the SOC, the RO extended the Veteran's temporary 100 percent evaluation under Paragraph 30 for convalescence following right knee surgery, from March 31, 2006 to May 31, 2006.  The RO further concluded that effective June 1, 2006, a 10 percent rating was warranted for the Veteran's service-connected right knee disability.  In March 2007, the Veteran filed a substantive appeal (VA Form 9), in which he continued to express disagreement with the assigned disability rating for his right knee disability.

In the instant case, the RO did not comply with the due process requirements set forth under 38 C.F.R. § 3.105(e).  Specifically, the RO did not send a rating to the Veteran proposing the initial reduction for his right knee disability prior to the April 2006 rating action, wherein the RO reduced the disability rating from 20 percent to noncompensable, effective from April 1, 2006.  In addition, the Veteran was not sent a rating proposing the reduction for his service-connected right knee disability from 20 percent to 10 percent, effective from June 1, 2006, prior to the February 2007 SOC.  Moreover, at no point during the course of the appeal was the Veteran provided an opportunity to present additional evidence to show that compensation payments should have continued at the 20 percent level for his right knee disability.  Thus, he was not provided any due process for the rating reduction.  

The RO also failed to consider and provide notice of the provisions of 38 C.F.R. § 3.344.  Specifically, there is nothing in the evidence of record to show that the RO considered 38 C.F.R. § 3,344(a), (b), and (c ) when it reduced the rating.  Because the 20 percent rating had been in effect for over 5 years, the RO needed to address the question of material improvement.     

The Board recognizes that the Veteran was assigned a temporary 100 percent rating under Paragraph 30 for convalescence following surgery of the right knee, for the period of time from December 13, 2004 to May 31, 2006.  As the Veteran has received the maximum rating allowable for the right knee disability for the aforementioned period of time, there is no issue in controversy with regard to that specific time period.  However, since the RO made the determination to reduce the rating for the Veteran's right knee disability from 20 to 10 percent disabling, effective from June 1, 2006, the first day after the temporary 100 percent rating ended, the RO need to comply with the provisions of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.344.  Thus, the RO's decision in the February 2007 SOC resulted in a reduction of the Veteran's compensation payments for his right knee disability, but the RO did not notify the Veteran of the proposed reduction.  The Court has consistently held that when VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  See Gerick v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein. Therefore, since the procedural requirements for the reduction were not complied with, the reduction of the Veteran's evaluation for his right knee disability from 20 percent to 10 percent is set aside, and the 20 percent rating is restored, effective from June 1, 2006.  


ORDER

The reduction for service-connected status-post arthroscopy of the right knee, with partial lateral meniscectomy and posterolateral corner reconstruction, from 20 percent to 10 percent, effective from June 1, 2006, was not proper; the appeal is granted and the 20 percent rating is restored, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


